Exhibit 10.19

 

LOGO [g449250g36l41.gif]

September 14, 2012

Mr. William G. Bock

44 Pascal Lane

Austin, TX 78746

Dear Bill:

Entropic Communications, Inc. (the “Company” or “Entropic”) is pleased to offer
you an opportunity to join the Board of Directors (the “Board”) of the Company.
This Letter Agreement outlines the terms of your proposed appointment to the
Board.

 

  1. Compensation. In connection with your appointment as a member of the Board,
you will be entitled to the following compensation which is paid quarterly in
arrears:

 

  a. An annual cash retainer of $30,000 (thirty thousand dollars)

  b. In the event that there are more than 8 (eight) Board meetings in a
calendar year, $1,000 (one thousand dollars) for each Board additional meeting
in excess of eight (8) attended in person and $500 (five hundred dollars) for
each Board meeting attended telephonically, so long as the telephonic meeting is
more than one hour

 

  2. Equity Award. In connection with your appointment as a member of the Board,
the Company will grant you an option to purchase 40,000 (forty thousand) shares
of the Company’s Common Stock with an exercise price equal to fair market value
on the date of the grant. Subject to your continued service as a director, these
option shares will vest in 48 (forty-eight) equal monthly installments measured
from the date of grant. The option will be a non-statutory stock option and will
be subject to the terms of the Company’s 2007 Non-Employee Directors’ Stock
Option Plan (the “Directors’ Plan”) and the related equity agreements issued
pursuant to the Directors’ Plan.

 

  3. Expense Reimbursement. The Company shall promptly reimburse you for all
expenses associated with your attendance at the Company’s Board meetings,
provided that (i) the expenditures are of a nature qualifying them as legitimate
and reasonable business expenses and (ii) you furnish to the Company adequate
records and other documentary evidence reasonably required by the Company to
substantiate the expenditures.

 

  4. Change of Control. In the event of a Change in Control, if you are
(i) required to resign your position as a Non-Employee Director as a condition
of a Change in Control, or (ii) removed from your position as a Non-Employee
Director in connection with a Change in Control, your outstanding equity shall
become fully vested and exercisable immediately prior to the effectiveness of
such resignation or removal (and contingent upon the effectiveness of such
Change in Control). The meaning of “Change in Control” is defined in the
Directors’ Plan.

 

Page 1



--------------------------------------------------------------------------------

  5. Duration of Appointment. The Company’s maintains a Classified Board, which
means the Board is divided into three classes, with each class having a
three-year term. Your Board position is an expansion of the Board and you shall
serve as a Class I director. As a result, your term of office will expire at the
Company’s 2014 Annual Meeting of Stockholders. At such time you will be eligible
to be nominated for election to an additional 3-year term. If you are not
re-elected, your term of office will expire at the 2014 Annual Meeting and
vesting of your equity will cease.

 

  6. D&O Insurance and Indemnification. The Company maintains a D&O insurance
policy for the benefit of our Board of Directors. In addition, the Company will
provide indemnification pursuant to its standard form of Indemnity Agreement, a
copy of which will be provided to you with this letter.

 

  7. Background Check. The Company conducts background checks on all candidates
considered for executive management and Board seats. This offer and your Board
appointment are contingent upon the satisfactory completion of the background
check.

Bill, we hope that you find the foregoing terms acceptable. Subject to the
Board’s formal approval and your acceptance, the effective date of your
appointment shall be the date this letter is fully executed by both you and the
Company, presently expected to be on or about October 1, 2012. This offer will
remain valid through September 30, 2012. If the terms are agreeable, please sign
and date a copy of this letter indicating your acceptance and return to me via
email or confidential facsimile at 858.546.2411.

We look forward to your formal acceptance and the commencement of your
appointment on Entropic’s Board of Directors.

 

   

Sincerely,

Entropic Communications, Inc.

 

   

/s/ Umesh Padval

    Umesh Padval     Chairman of the Board    

 

 

Acknowledged and agreed to:

 

              By:   /s/ William Bock     Dated: 9/17/2012         William Bock  
 

 

Page 2